Dismissed and Memorandum Opinion filed May 6, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00289-CR

                        LEE AUTHOR REED, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1400583

               MEMORANDUM                         OPINION
      Appellant entered a plea of guilty to assaulting a public servant, causing
bodily injury. In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on March 6, 2014, to confinement for two
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a pro se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2